 


109 HR 3988 IH: Gulf Coast Small Business Recovery Act
U.S. House of Representatives
2005-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3988 
IN THE HOUSE OF REPRESENTATIVES 
 
October 6, 2005 
Mr. Jindal (for himself, Mr. Baker, Mr. McCrery, Mr. Alexander, and Mr. Boustany) introduced the following bill; which was referred to the Committee on Government Reform, and in addition to the Committee on Small Business, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide for priority in Federal contracting for businesses in areas adversely affected by Hurricane Katrina and Hurricane Rita and treatment of small business concerns adversely affected by Hurricane Katrina and Hurricane Rita as HUBZone small business concerns, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Gulf Coast Small Business Recovery Act.  
2.Priority for small business concerns in procurement related to Hurricane Katrina and Hurricane Rita 
(a)Priority for Gulf hurricane disaster-affected businessesNotwithstanding any other provision of law, for any contract for the procurement of goods or services related to any damage caused as a result of Hurricane Katrina or Hurricane Rita or any reconstruction related to such damage, the head of a Federal department or agency shall give priority to a business concern that as of August 28, 2005, had a significant presence in a Gulf hurricane disaster-affected area. 
(b)Contract requirement 
(1)Small business participationFor the procurement of goods and services related to any damage caused as a result of Hurricane Katrina or Hurricane Rita or any reconstruction related to such damage, the head of a Federal department or agency shall award not less than 30 percent of amounts expended for prime contracts and not less than 40 percent of amounts expended for subcontracts on procurements to small business concerns that as of August 28, 2005, had a significant presence in a Gulf hurricane disaster-affected area. 
(2)Opportunities for small businessesIn carrying out paragraph (1), the head of a Federal department or agency shall provide the maximum practicable opportunity for small businesses participation. 
(3)Compliance with subcontracting goalsIn carrying out paragraph (1), the head of a Federal department or agency shall ensure that a contract complies with the subcontracting goals for small business concerns under the Small Business Act (15 U.S.C. 631 et seq.) and Federal Acquisition Regulations. 
(4)ReportNot later than 2 years after the date of the enactment of this Act, the Administrator of the Small Business Administration shall submit to Congress a report describing the opportunities provided for small business concerns under this subsection.  
(5)TerminationThis subsection shall terminate on the date that is one day after the date on which all Federal Disaster Declaration notices for Gulf hurricane disaster-affected areas are lifted. 
3.Treatment of Gulf hurricane disaster-affected small business concerns for purposes of HUBZone Program 
(a)Treatment of Gulf hurricane disaster-affected small business concernsNotwithstanding any other provision of law, a Gulf hurricane disaster-affected small business concern shall be treated as if it were located in a HUBZone for purposes of the program under section 31 of the Small Business Act (15 U.S.C. 657a). 
(b)ApplicabilitySubsection (a) shall apply with respect to a Gulf hurricane disaster-affected small business concern during the period for which a Federal Disaster Declaration applies for the county in which such small business concern was located as of August 28, 2005. 
4.Prohibition on permanent relocation of Federal facilities from Gulf hurricane disaster-affected areas 
(a)ProhibitionNotwithstanding any other provision of law, no facility of the Federal Government shall be permanently relocated from a location in a Gulf hurricane disaster-affected area to a location outside that area.  
(b)TerminationSubsection (a) shall terminate upon the expiration of the two-year period that begins on the date of the enactment of this Act. 
(c)Reports requiredIn the case of a facility of a department of agency of the Federal Government that is temporarily relocated for a period of longer than 6 months, the head of that department or agency shall submit to the House Committee on Government Reform and the Senate Committee on Homeland Security and Government Affairs, the following reports: 
(1)A report to be submitted not later than 6 months after the date on which this section takes effect on the status of the temporary relocation of the facility from a location in a Gulf hurricane disaster-affected area to a location outside that area. 
(2)Additional reports on such status to be submitted every 6 months thereafter for the duration of the period during which such facility is temporarily relocated. 
5.Definitions 
(a)Gulf hurricane disaster-affected small business concernFor purposes of this Act, the term Gulf hurricane disaster-affected small business concern means a small business concern that as of August 28, 2005, was located in a Gulf hurricane-affected area.  
(b)Gulf hurricane disasterFor purposes of this Act, the term Gulf hurricane disaster means an event caused by Hurricane Katrina or Hurricane Rita that is declared to be a major disaster by the President in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170). 
(c)Gulf hurricane disaster-affected areaFor purposes of this Act, the term Gulf hurricane disaster-affected area means a county or parish in the State of Louisiana, Mississippi, Alabama, or Texas that has been designated by the Federal Emergency Management Agency for disaster assistance for individuals and households by reason of Hurricane Katrina or Hurricane Rita. 
(d)Small business concernFor purposes of this Act, the term small business concern has the meaning given that term under section 3 of the Small Business Act (15 U.S.C. 632). 
6.Effective dateThis Act shall take effect on the date that is 10 days after the date of the enactment of this Act.  
 
